     Case 2:17-cr-00221-CJB-DMD Document 117 Filed 08/19/20 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


   UNITED STATES OF                                     CRIMINAL ACTION
   AMERICA

   VERSUS                                               17-221

   AMIN SULUKI                                          SECTION: “J” (3)




                               ORDER & REASONS

      Before the Court is a Motion for Compassionate Release (Rec. Doc. 112) filed

by Defendant Amin Suluki. The Government opposes the motion (Rec. Doc. 114).

Having considered the motion and memoranda, the record, and the applicable law,

the Court finds that the Motion should be DENIED.

                 FACTS AND PROCEDURAL BACKGROUND

      Suluki pleaded guilty, pursuant to a plea agreement, to one count of conspiracy

to possess with intent to distribute 500 grams or more of cocaine. On January 23,

2020, the Court sentenced Suluki below the guidelines range to a mandatory

minimum 60 months of imprisonment and a mandatory minimum four years of

supervised release. Suluki is currently incarcerated at FCI Morgantown, a minimum-

security institution. His projected release date is February 17, 2022.
      Case 2:17-cr-00221-CJB-DMD Document 117 Filed 08/19/20 Page 2 of 4



       On May 21, 2020, Suluki filed a request for compassionate release with the

warden of the facility where he is incarcerated, which was denied on June 8, 2020. 1

Suluki then filed the instant motion on June 9, 2020.

                                    LEGAL STANDARD

       “A court, on a motion by the [Bureau of Prisons (“BOP”)] or by the defendant

after exhausting all BOP remedies, may reduce or modify a term of imprisonment,

probation, or supervised release after considering the factors of 18 U.S.C. § 3553(a),

if ‘extraordinary and compelling reasons warrant such a reduction.’” United States v.

Chambliss, 948 F.3d 691, 692 (5th Cir. 2020) (quoting 18 U.S.C. § 3582(c)(1)(A)(i)).

To meet the exhaustion requirement, a defendant must submit a request to “the

warden of the defendant’s facility” for the BOP “to bring a motion [for compassionate

release] on the defendant’s behalf.” § 3582(c)(1)(A). If the request is denied, the

defendant must pursue and exhaust “all administrative rights to appeal.” Id.

Alternatively, the requirement is considered satisfied after “30 days from the receipt

of such a request by the warden.” Id.

       In addition to finding extraordinary and compelling reasons, the Court must

also find that a sentence reduction “is consistent with applicable policy statements

issued by the Sentencing Commission.” Id. The U.S. Sentencing Guidelines provide

that a reduction should be granted only if “the defendant is not a danger to the safety

of any other person or to the community.” U.S.S.G. § 1B1.13(2) (p.s.).2



1 (Rec. Doc. 115, at 5).
2 Policy statements are binding in § 3582(c) proceedings. United States v. Garcia, 655 F.3d 426, 435
(5th Cir. 2011).


                                                 2
      Case 2:17-cr-00221-CJB-DMD Document 117 Filed 08/19/20 Page 3 of 4



       If the Court grants a sentence reduction, it may impose a term of supervised

release with conditions, including home confinement, “that does not exceed the

unserved portion of the original term of imprisonment.” § 3582(c)(1)(A).

                                         DISCUSSION

       Suluki requests compassionate so that he can care for his elderly parents. His

mother is 74 and African-American, making her “very vulnerable and susceptible” to

COVID-19, and lives in North Carolina, while his father is 80, African-American,

suffers from dementia, and lives alone in an apartment building for senior citizens in

New Jersey. Suluki’s older sister, who lives in Pennsylvania, is only able to visit their

father once a month. Suluki further asserts that his parents lack health insurance.

       The Sentencing Guidelines define four categories of circumstances that

constitute extraordinary and compelling reasons: (1) the medical condition of the

defendant; (2) the age of the defendant; (3) family circumstances; and (4) other

reasons as determined by the Director of the Bureau of Prisons. § 1B1.13, comment.

(n.1).3 Relevant here, family circumstances include (1) “[t]he death or incapacitation

of the caregiver of the defendant’s minor child or minor children,” and (2) “[t]he

incapacitation of the defendant’s spouse or registered partner when the defendant

would be the only available caregiver for the spouse or registered partner.” Id.

comment. (n.1(C)). Unfortunately, the Guidelines do not contain any provision for




3 Application notes are binding unless they violate the Constitution or a federal statute or are
inconsistent with the text of the guideline. See United States v. Ochoa-Gomez, 777 F.3d 278, 282 (5th
Cir. 2015).


                                                 3
         Case 2:17-cr-00221-CJB-DMD Document 117 Filed 08/19/20 Page 4 of 4



compassionate release to care for a parent, so the Court is unable to grant Suluki’s

request on this basis.

          Suluki also requests release to home confinement and contends that he is

eligible for it under the First Step Act because he has been classified as a low

recidivism risk.4 However, because he does not qualify for compassionate release, the

Court lacks the authority to order BOP to transfer him to home confinement. See 18

U.S.C. § 3621(b); United States v. Voda, 994 F.2d 149, 151-52 (5th Cir. 1993); see also

United States v. Mabe, No. 3:15-CR-133, 2020 U.S. Dist. LEXIS 66269, at *1 (E.D.

Tenn. Apr. 15, 2020).

                                    CONCLUSION

          Accordingly,

          IT IS HEREBY ORDERED that Suluki’s Motion for Compassionate Release

(Rec. Doc. 112) is DENIED.

          New Orleans, Louisiana, this 19th day of August, 2020.




                                                CARL J. BARBIER
                                                UNITED STATES DISTRICT JUDGE




4   (Rec. Doc. 115, at 6).


                                            4
